22 U.S. 526
6 L.Ed. 151
9 Wheat. 526
STEWARTv.INGLE and others.
February 24, 1824

ERROR to the Circuit Court for the District of Columbia.
Feb. 24th.
At a former day of this term, Mr. Hay, for the plaintiff in error, had obtained a certiorari, upon a suggestion of diminution in the record, directed to the Court below, and returnable immediate. The Clerk of the Circuit Court accordingly made return to the certiorari, with another record. Whereupon, Mr. Hay moved for a new certiorari, upon the ground that the return ought to have been made by the Judge of the Court below, and not by the Clerk.
Mr. Justice WASHINGTON, after consultation with the Judges, stated, that according to the rules and practice of the Court, a return made by by the Clerk was a sufficient return.


1
Motion denied.